 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                        Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                          Hon. M. James Lorenz and Magistrate
13   PWG RANGE); NORTH COUNTY                            Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                       DECLARATION OF ANTHONY
15   (d.b.a. BFAM and BEEBE FAMILY                       WILLIAMS IN SUPPORT OF
     ARMS AND MUNITIONS); FIREARMS                       PLAINTIFFS’ MOTION FOR
16   POLICY COALITION, INC.; FIREARMS                    PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA
     GUN RIGHTS FOUNDATION (formerly,
18   THE CALGUNS FOUNDATION); and                        Complaint Filed: July 1, 2019
19   SECOND AMENDMENT                                    Second Amended Complaint Filed:
     FOUNDATION,                                         November 8, 2019
20                              Plaintiffs,
21   v.                                                    Date: Monday, December 16, 2019
                                                           Time: 10:30 a.m.
22   XAVIER BECERRA, in his official
     capacity as Attorney General of the                   Courtroom: Dept. 5B (5th Floor)
23
     State of California, et al.,                          No oral argument should be heard
24                                 Defendants.             unless ordered by the Court
25

26

27

28
                 DECLARATION OF ANTHONY WILLIAMS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   I, Anthony Williams, declare as follows:
 2
           1.      I have personal knowledge of the facts stated herein and, if called as a
 3

 4
     witness, could and would competently testify to such facts.

 5         2.      I am a 31-year-old resident of Fallbrook, California. I am currently
 6
     employed as a store clerk and gunsmith at Beebe Family Arms and Munitions (Beebe
 7

 8   Arms), located at 1032 S. Main Avenue, Fallbrook, California 92028.

 9         3.      As a store clerk, I hold a Certificate of Eligibility issued by the State of
10
     California. With this certificate, I am permitted to sell firearms and ammunition.
11

12         4.      Since January 1, 2019, when SB 1100 went into effect and raised the

13   minimum age requirements to purchase firearms to 21, Beebe Arms has made it a
14
     store policy to immediately ask the age of any potential purchaser of a firearm or
15

16   ammunition.

17         5.      Based on my experience, many individuals that have come into Beebe
18
     Arms to purchase a firearm are still unaware that the California law has changed.
19

20   Thus, I routinely determine the age of the potential purchaser as soon as they state
21   they are interested in purchasing a firearm.
22
           6.      On May 15, 2019, I was working behind the counter at Beebe Arms
23

24   when a male individual, later identified as Thomas Furrh, came into the shop and
25   indicated that he wanted to purchase a firearm.
26
           7.      I immediately asked Mr. Furrh how old he was. Mr. Furrh told me that
27

28   he was 20 years old. I told Mr. Furrh the laws had recently changed and that
                                                      2
                 DECLARATION OF ANTHONY WILLIAMS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   California increased the minimum age to purchase a firearm to 21-years-old. I told
 2
     Mr. Furrh that since he was not 21, he would not be able to purchase any kind of
 3

 4
     firearm unless he was law enforcement, military, or possessed a valid hunting license

 5   issued by the California Department of Fish and Wildlife. Otherwise, as a licensed
 6
     dealer, Beebe Arms is prohibited from selling or transferring him any firearm; or risk
 7

 8   substantial criminal penalties for violating the law.

 9         8.     Mr. Furrh told me he did not fall under any of the exceptions and was not
10
     looking to purchase a firearm in order to hunt.
11

12         9.     Mr. Furrh asked if it was possible to purchase a firearm if it wasn’t

13   purchased from a gun shop. I told him all firearms transfers must go through a
14
     licensed dealer, even private-party transfers. Thus, Beebe Arms was also prohibited
15

16   from conducting a private-party transfer to Mr. Furrh.

17         10.    Mr. Furrh left Beebe Arms shortly thereafter.
18
           11.    Because Penal Code section 27510 prohibits licensed dealers from
19

20   selling, supplying, delivering, or giving possession or control of a firearm to any
21   person under 21 years of age, I, as an employee of Beebe Arms, have had to deny
22
     several individuals their ability to exercise their Second Amendment rights, including
23

24   the right to purchase, use or possess a firearm in self-defense or other lawful purposes.
25

26

27

28
                                                      3
                 DECLARATION OF ANTHONY WILLIAMS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
           I declare under penalty of perjury that the foregoing Is true and correct.
 2
     Executed within the United States on September 1_, 2019.
 3

 4

 5
                                             ---          ~--------------------
 6                                                        Anthony Williams

 7

 8

 9

10

ll

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28
                                                      4
                DECLARATION OF ANTHONY WILLIAA1S IN SUPPORT OF PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
